                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JESUS EDEN GARCIA,                           §
   #02128847,                                §
                 PETITIONER,                 §
                                             §
V.                                           § CIVIL CASE NO. 3:19-CV-825-K
                                             §
LORIE DAVIS, DIRECTOR,                       §
TEXAS DEPARTMENT OF CRIMINAL                 §
JUSTICE, CORRECTIONAL                        §
INSTITUTIONS DIVISION DIV.,                  §
                 RESPONDENT.                 §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate.

       IT IS THEREFORE ORDERED that the amended petition for writ of habeas

corpus is DISMISSED WITHOUT PREJUDICE for failure to exhaust state court

remedies. See 28 U.S.C. § 2254(b) and (c).

       Petitioner is cautioned that the habeas corpus statute imposes a one-year statute

of limitations for filing habeas corpus petitions in federal court, see 28 U.S.C. § 2254(d),
and that this provision is applicable to this petition as well as to any other petition that

he may file in this Court.

       SO ORDERED.

       Signed June 5th, 2019.




                                                 ________________________________
                                                 ED KINKEADE
                                                 UNITED STATES DISTRICT JUDGE
